DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims  1, 14 and 18 is/are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim   1, 14 and 18 is/are recites the limitation "receiving a user selection".  There is insufficient antecedent basis for this limitation in the claim. In the beginning of the claims there is a limitation “a vehicle to pick-up or drop-off a user in an area”.  Appropriate correction required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10769452B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “A method comprising, by a computing system: sending a set of instructions to present, on a computing device, one or more available locations for a vehicle to pick-up or drop-off a user in an area, wherein the one or more available locations are based on sensor data of the area that is captured by the vehicle; receiving a user selection, from the computing device, to select a location associated with the area for the vehicle to pick-up or drop-off the user; adjusting a viability value of one or more locations to pick-up or drop-off the user in the area, wherein the viability value is adjusted based at least one the selected location; based on the adjusted viability value of the one or more locations, determining a location from the one or more locations for the vehicle to pick-up or drop-off the user in the area; and instructing the vehicle to travel to the determined location.”, while in the approved claim 1 of the patent discloses “A method comprising, by one or more computing devices: identifying, based on map data, an area for pick-up or drop-off of a user by a vehicle; determining, based on the map data and a location of the vehicle, that the vehicle is within a threshold distance of the area for pick-up or drop-off of the user; in response to the determination that the vehicle is within the threshold distance of the area, determining, based on vehicle sensor data that represents an external environment of the vehicle, one or more potential pick-up or drop-off locations within the area; calculating, based at least in part on the vehicle sensor data and historical data including past pick-up or drop-off events involving one or more past users for each potential pick-up or drop-off location, a viability score for each of the potential pick-up or drop-off locations; and providing for display a visual representation of at least a portion of the area for pick-up or drop-off that indicates at least one of the one or more potential pick-up or drop-off locations.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
In the claim 14 of the application discloses “A system comprising: one or more processors; and one or more computer-readable non-transitory storage media in communication with the one or more processors and comprising instructions, that when executed by the one or more processors, are configured to cause the system to perform operations comprising: sending a set of instructions to present, on a computing device, one or more available locations for a vehicle to pick-up or drop off a user in an area, wherein the one or more available locations are based on sensor data of the area that is captured by the vehicle; receiving a user selection, from the computing device, to select a location associated with the area for the vehicle to pick-up or drop-off the user; adjusting a viability value of one or more locations to pick-up or drop-off the user in the area, wherein the viability value is adjusted based at least on the selected location; based on the adjusted viability value of the one or more locations, determining a location from the one or more locations for the vehicle to pick-up or drop-off the user in the area; and instructing the vehicle to travel to the determined location.”, while in the approved claim 16 of the patent discloses “A system comprising: one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to perform operations comprising: identifying, based on map data, an area for pick-up or drop-off of a user by a vehicle; determining, based on the map data and a location of the vehicle, that the vehicle is within a threshold distance of the area for pick-up or drop-off of the user; in response to the determination that the vehicle is within the threshold distance of the area, determining, based on vehicle sensor data that represents an external environment of the vehicle, one or more potential pick-up or drop-off locations within the area; calculating, based at least in part on the vehicle sensor data and historical data including past pick-up or drop-off events involving one or more past users for each potential pick-up or drop-off location, a viability score for each of the potential pick-up or drop-off locations; and providing for display a visual representation of at least a portion of the area for pick-up or drop-off that indicates at least one of the one or more potential pick-up or drop-off locations.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 14 is similar/same/identical to the patent claims 16 limitations.
In the claim 18 of the application discloses “One or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors of a computing system, are configured to cause the one or more processors to perform operations comprising: sending a set of instructions to present, on a computing device, one or more available locations for a vehicle to pick-up or drop-off a user in an area, wherein the one or more available locations are based on sensor data of the area that is captured by the vehicle; receiving a user selection, from the computing device, to select a location associated with the area for the vehicle to pick-up or drop-off the user; adjusting a viability value of one or more locations to pick-up or drop-off the user in the area, wherein the viability value is adjusted based on at least on the selected location; based on the adjusted viability value of the one or more locations, determining a location from the one or more locations for the vehicle to pick-up or drop-off the user in the area; and instructing the vehicle to travel to the determined location.”, while in the approved claim 20 of the patent discloses “One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to perform operations comprising: identifying, based on map data, an area for pick-up or drop-off of a user by a vehicle; determining, based on the map data and a location of the vehicle, that the vehicle is within a threshold distance of the area for pick-up or drop-off of the user; in response to the determination that the vehicle is within the threshold distance of the area, determining, based on vehicle sensor data that represents an external environment of the vehicle, one or more potential pick-up or drop-off locations within the area; calculating, based at least in part on the vehicle sensor data and historical data including past pick-up or drop-off events involving one or more past users for each potential pick-up or drop-off location, a viability score for each of the potential pick-up or drop-off locations; and providing for display a visual representation of at least a portion of the area for pick-up or drop-off that indicates at least one of the one or more potential pick-up or drop-off locations.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 18 is similar/same/identical to the patent claims 20 limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, and 6-20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Colijn (US20160370194A1).
	Claim.1 Colijn discloses a method (see at least abstract, methods for providing suggested locations for pick up and destination locations)comprising, by a computing system (see at least fig.1-2, p30, the vehicles may have one or more computing devices, such as computing device 101, containing one or more processors 102, memory 104, data 108, instructions 106 and other components typically present in vehicles having an autonomous driving mode): sending a set of instructions to present, on a computing device, one or more available locations for a vehicle to pick-up or drop-off a user in an area (see at least fig.1-2, p2, map information identifying a plurality of predetermined locations where a vehicle is able to pick up or drop off passengers, p5, p22, the user may enter an address or other location information, tap a location on a map, or select a location from a list in order to identify a pickup and/or destination location, p23, vehicle can stop to pick up or drop off a passenger), wherein the one or more available locations are based on sensor data of the area that is captured by the vehicle (see at least fig.1-2,4A-4C, p70-71, various sensors of the vehicle, including lasers, radar, sonar, etc., may provide data regarding the ground next to the vehicle, to detect any hazards near the vehicle, if a hazard is detected the user may be provided with a new suggested destination or destinations, p66); receiving a user selection, from the computing device (see at least p52, the user may enter an address or other location information or select a location on a map to select a pickup location, the user to input or select a location, p53), to select a location associated with the area for the vehicle to pick-up or drop-off the user; adjusting a viability value of one or more locations to pick-up or drop-off the user in the area, wherein the viability value is adjusted based at least one the selected location; based on the adjusted viability value of the one or more locations, determining a location from the one or more locations for the vehicle to pick-up or drop-off the user in the area (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p68-69); and instructing the vehicle to travel to the determined location (see at least p56, the selected location to pickup the user for a trip, instructions to maneuver the vehicle to the selected location with the passenger and drop off a passenger or wait as the case may be, p4).
	Claim.2. Colijn discloses wherein the one or more locations to pick-up or drop-off the user includes at least the selected location and the one or more available locations, and wherein the viability value of the one or more locations is further adjusted based on the one or more available locations (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p68-69).
	Claim.3. Colijn discloses further comprising: determining the one or more available locations for the vehicle to pick-up or drop-off the user based on a characterization score that represents suitability of each of the one or more available locations based on physical characteristics of each of the available locations (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p66-69).
	Claim.4. Colijn discloses further comprising: determining the one or more available locations for the vehicle to pick-up or drop-off the user based on historical data including previous pick-up or drop-off events in the area (see at least fig.1-2,4A-4C, p70-71, various sensors of the vehicle, including lasers, radar, sonar, etc., may provide data regarding the ground next to the vehicle, to detect any hazards near the vehicle, if a hazard is detected the user may be provided with a new suggested destination or destinations, p2, map information identifying a plurality of predetermined locations where a vehicle is able to pick up or drop off passengers, p5, p22, the user may enter an address or other location information, tap a location on a map, or select a location from a list in order to identify a pickup and/or destination location, p23, vehicle can stop to pick up or drop off a passenger, p66).
	Claim.6. Colijn discloses further comprising: sending an additional set of instructions to present, on the computing device, the determined location for the vehicle to pick-up or drop-off the user in the area (see at least fig.1-2, 3-11, element 134, 144, 114 are display, p52, the location of the tap on the map, displayed as map marker 426, may be identified as a requested location).
	Claim.7. Colijn discloses wherein the one or more available locations for the vehicle to pick-up or drop-off the user in the area are presented on the computing device after the vehicle is within a threshold proximity to the area (see at least fig.1-2,4A-4C, 7-8, p70-71, various sensors of the vehicle, including lasers, radar, sonar, etc., may provide data regarding the ground next to the vehicle, to detect any hazards near the vehicle, if a hazard is detected the user may be provided with a new suggested destination or destinations, p52, display as map marker).
	Claim.8. Colijn discloses wherein the determined location includes the selected location received from the computing device or is different from the selected location received from the computing device (see at least fig. 1-2,4A-4C, p52, the user may enter an address or other location information or select a location on a map to select a pickup location, the user to input or select a location, p53).
	Claim.9. Colijn discloses wherein instructing the vehicle to travel to the determined location comprises generating a route from a current location of the vehicle to the determined location (see at least fig.12, p56, the selected location to pickup the user for a trip, instructions to maneuver the vehicle to the selected location with the passenger and drop off a passenger or wait as the case may be, p4).
	Claim.10. Colijn discloses further comprising: adjusting a ranking of the one or more locations by adjusting the viability value of the one or more locations based on the user selection (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p68-69).
	Claim.11. Colijn discloses wherein the location has a highest ranking among the one or more locations to pick-up or drop-off the user (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p68-69).
	Claim.12. Colijn discloses wherein the computing device is integrated into the vehicle or the computing device is associated with the user(see at least fig.1-2, 3-11, element 134, 144, 114 are display, p52, the location of the tap on the map, displayed as map marker 426, may be identified as a requested location).
	Claim.13 Colijn discloses wherein the one or more available locations presented on the computing device satisfy a viability threshold score (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p68-69).
	Claim.14 Colijn discloses a system (see at least abstract, system for providing suggested locations for pick up and destination locations) comprising: one or more processors; and one or more computer-readable non-transitory storage media in communication with the one or more processors and comprising instructions, that when executed by the one or more processors, are configured to cause the system to perform operations (see at least fig.1-2, p30, the vehicles may have one or more computing devices, such as computing device 101, containing one or more processors 102, memory 104, data 108, instructions 106 and other components typically present in vehicles having an autonomous driving mode)  comprising: sending a set of instructions to present, on a computing device, one or more available locations for a vehicle to pick-up or drop off a user in an area (see at least fig.1-2, p2, map information identifying a plurality of predetermined locations where a vehicle is able to pick up or drop off passengers, p5, p22, the user may enter an address or other location information, tap a location on a map, or select a location from a list in order to identify a pickup and/or destination location, p23, vehicle can stop to pick up or drop off a passenger), wherein the one or more available locations are based on sensor data of the area that is captured by the vehicle (see at least fig.1-2,4A-4C, p70-71, various sensors of the vehicle, including lasers, radar, sonar, etc., may provide data regarding the ground next to the vehicle, to detect any hazards near the vehicle, if a hazard is detected the user may be provided with a new suggested destination or destinations, p66); receiving a user selection, from the computing device (see at least p52, the user may enter an address or other location information or select a location on a map to select a pickup location, the user to input or select a location, p53), to select a location associated with the area for the vehicle to pick-up or drop-off the user; adjusting a viability value of one or more locations to pick-up or drop-off the user in the area, wherein the viability value is adjusted based at least on the selected location; based on the adjusted viability value of the one or more locations, determining a location from the one or more locations for the vehicle to pick-up or drop-off the user in the area (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p68-69); and instructing the vehicle to travel to the determined location (see at least p56, the selected location to pickup the user for a trip, instructions to maneuver the vehicle to the selected location with the passenger and drop off a passenger or wait as the case may be, p4).
	Claim.15 Colijn discloses wherein the one or more locations to pick-up or drop-off the user includes at least the selected location and the one or more available locations, and wherein the viability value of the one or more locations is further adjusted based on the one or more available locations (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p68-69).
	Claim.16 Colijn discloses wherein the instructions are further configured to cause the system to perform operations further comprising: determining the one or more available locations for the vehicle to pick-up or drop-off the user based on a characterization of each of the available locations (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p66-69).
	Claim.17 Colijn discloses wherein the instructions are further configured to cause the system to perform operations further comprising: determining the one or more available locations for the vehicle to pick-up or drop-off the user based on historical data including previous pick-up or drop-off events in the area(see at least fig.1-2,4A-4C, p70-71, various sensors of the vehicle, including lasers, radar, sonar, etc., may provide data regarding the ground next to the vehicle, to detect any hazards near the vehicle, if a hazard is detected the user may be provided with a new suggested destination or destinations, p2, map information identifying a plurality of predetermined locations where a vehicle is able to pick up or drop off passengers, p5, p22, the user may enter an address or other location information, tap a location on a map, or select a location from a list in order to identify a pickup and/or destination location, p23, vehicle can stop to pick up or drop off a passenger, p66).
	Claim.18 Colijn discloses one or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors of a computing system, are configured to cause the one or more processors to perform operations (see at least fig.1-2, p30, the vehicles may have one or more computing devices, such as computing device 101, containing one or more processors 102, memory 104, data 108, instructions 106 and other components typically present in vehicles having an autonomous driving mode, p7) comprising: sending a set of instructions to present, on a computing device, one or more available locations for a vehicle to pick-up or drop-off a user in an area (see at least fig.1-2, p2, map information identifying a plurality of predetermined locations where a vehicle is able to pick up or drop off passengers, p5, p22, the user may enter an address or other location information, tap a location on a map, or select a location from a list in order to identify a pickup and/or destination location, p23, vehicle can stop to pick up or drop off a passenger), wherein the one or more available locations are based on sensor data of the area that is captured by the vehicle (see at least fig.1-2,4A-4C, p70-71, various sensors of the vehicle, including lasers, radar, sonar, etc., may provide data regarding the ground next to the vehicle, to detect any hazards near the vehicle, if a hazard is detected the user may be provided with a new suggested destination or destinations, p66); receiving a user selection, from the computing device (see at least p52, the user may enter an address or other location information or select a location on a map to select a pickup location, the user to input or select a location, p53), to select a location associated with the area for the vehicle to pick-up or drop-off the user; adjusting a viability value of one or more locations to pick-up or drop-off the user in the area, wherein the viability value is adjusted based on at least on the selected location; based on the adjusted viability value of the one or more locations, determining a location from the one or more locations for the vehicle to pick-up or drop-off the user in the area(see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p68-69); and instructing the vehicle to travel to the determined location (see at least p56, the selected location to pickup the user for a trip, instructions to maneuver the vehicle to the selected location with the passenger and drop off a passenger or wait as the case may be, p4).
	Claim.19 Colijn discloses wherein the one or more locations to pick-up or drop-off the user includes at least the selected location and the one or more available locations, and wherein the viability value of the one or more locations is further adjusted based on the one or more available locations (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p68-69).
	Claim.20 Colijn discloses wherein the instructions are further configured to cause the one or more processors to perform operations further comprising: determining the one or more available locations for the vehicle to pick-up or drop-off the user based on a characterization score that represents suitability of each of the one or more available locations based on physical characteristics of each of the available locations (see at least fig.1-2, 12, p28, each predetermined location within the set may be scored using various factors and the one or more highest scoring locations may be returned as suggested locations to the user, p65-66, the scoring may be based on various factors that quantify the ease and/or difficulty of reaching the predetermined location by one or both of an autonomous vehicle and the user, p66-69).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colijn (US20160370194A1) as applied to claim 1 above, and further in view of Kennerly (US20150179080A1).
Claim.5. Colijn discloses further comprising determining the one or more available locations by: identifying physical spaces in the area as candidate locations; characterizing the candidate locations; (see at least fig.1-2, p2, map information identifying a plurality of predetermined locations where a vehicle is able to pick up or drop off passengers, p5, p22, the user may enter an address or other location information, tap a location on a map, or select a location from a list in order to identify a pickup and/or destination location, p23, vehicle can stop to pick up or drop off a passenger).
Colijn does not discloses ranking the candidate locations according to the characterization.
However, Kennerly discloses ranking the candidate locations according to the characterization (see at least fig.3-4, p71, the control system can rank the options based on historical pick-up data, the transport facilitation system 190 can analyze pick-up data 188 over time to determine a set of attributes for each pick-up location option, an overall efficiency score calculated by the transport facilitation system 190).
It would have been obvious to modify Colijn to include ranking the candidate locations according to the characterization by Kennerly in order to for a selecting destination from two or more possibilities and directing the objects (see Kennerly’s p5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662